Citation Nr: 1619305	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a headache disorder, to include migraines. 

3.  Entitlement to service connection for a vision disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 



INTRODUCTION

The Veteran had active service from February 1976 to February 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2011, the Veteran testified at a hearing before the Board.  A transcript of the hearing is of record.

In September 2011, the Board reopened the previously denied claim for acquired psychiatric disorder and remanded the three issues on appeal for further development.  In April 2015, the Board remanded this matter for further evidentiary development.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that he suffers from an acquired psychiatric disorder, a headache disorder, and a vision disorder as a result of suffering a concussion in service.

Supplemental Security Income (SSI) is a Federal income supplement program funded by general tax revenues (not Social Security taxes) from the Social Security Administration (SSA).  It is designed to help aged, blind, and disabled people, who have little or no income and provides cash to meet basic needs for food, clothing, and shelter.  See 20 C.F.R. §§ 416.110(a), 416.202 (2015).  The evidence shows that the Veteran appears to be receiving SSI (see April 2009 VA psychiatry consultation note and July 2009 VA vocational rehabilitation note on Virtual VA).  The record does not reflect that the Veteran is blind or was older than 65 years at the time of the April 2009 and July 2009 VA treatment records.  It is possible that treatment records maintained by the SSA contain evidence relevant to the current issues on appeal.  Indeed, the Veteran reported receiving SSI for schizophrenia.  Remand is needed to obtain these records.

VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  On remand, SSA records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2015) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


